Motion is filed to dismiss this appeal, on the ground that no notice was given of the time and place, of allowing *Page 209 
and settling the case-made, and that same was allowed and settled without notice to defendant in error; that defendant in error made no appearance or suggestion of amendments, nor did he otherwise waive notice or a right to be present at the time said case-made was settled. Plaintiffs in error concede the existence of this state of facts. The motion to dismiss is sustained. Moore v. Howard Mer. Co., 40 Okla. 491,139 P. 524.
Wyant v. Wheeler, 38 Okla. 68, 132 P. 137.
All the Justices concur.